GAROUTTE, J., Concurring.
I entirely agree with Mr. Justice Van Fleet as to the true construction of the legislative act here involved, but am compelled to dissent from the conclusion arrived at, to the effect that the petition does not state sufficient facts to entitle petitioner to the relief sought. At one stage of the proceedings the board of dental examiners has a pure ministerial duty to perform, viz., to indorse the applicant’s diploma as satisfactory; and that stage of the proceedings is reached when the board is satisfied that the character of the institution issuing the diploma is that of a reputable dental college, taken in connection with the further condition that the holder of the diploma has also furnished “evidence satisfactory to the board of his or her *644right to the same.” If the holder of the diploma complies with these two demands of the statute, then I say there is nothing remaining for the board of examiners to do but to indorse the diploma as satisfactory—an act in no sense judicial, and one to compel the performance of which a mandate will issue. Eliminating from the allegations of the petition all immaterial matters, it still fairly shows a compliance with the two foregoing demands of the statute. It is alleged “that, at the time of making such presentation and demand, he (petitioner) furnished to defendants evidence satisfactory to the defendants that he was the person named in said diploma, and that the same had been issued to him as stated in said diploma.” We also find the further allegation: “Plaintiff, on his information and belief, alleges that at the time defendants refused to. indorse his said diploma and issue said certificate, that the defendants, as such board of dental examiners, were satisfied that said college was a reputable college.” The latter allegation is strictly in accordance with the terms of the statute, and the former, by a fair and liberal construction, is also sufficient.
Although holding the petition satisfactory in law, still plaintiff’s troubles are by no means over. Allegations of fact are not difficult to make. Proof of the facts alleged is the final test of a meritorious ease. And here proof of facts to fill the measure furnished by the aforesaid allegations of the petition is wanting. In the answer to the petition, the board denied that it was satisfied that the college issuing the diploma was a reputable medical college, and also denied that satisfactory evidence was furnished to it that petitioner was entitled to said diploma. . Upon these issues evidence was introduced, and, although findings of fact thereon were made in favor of petitioner, still in view of the construction of the statute, as declared in the main opinion, and in which construction I heartily concur, those findings of fact, as to one of the allegations at least, ar^ without support in the evidence; and a reversal of the judgment necessarily results. The law delegated to the board of examiners the power to hear and determine certain facts, and its determination as to those facts .was beyond review by the superior court. The question for the superior court to decide was not as to the correctness of the board’s decision, but, ratlwr, what did the board decide! The vitality *645of petitioner’s ease is found in the two allegations I have quoted from his petition; and, under the evidence introduced at the hearing before the trial court, it is a certainty that the petitioner did not furnish the board evidence satisfactory to it of his right to the diploma presented. It therefore follows that, as to one of the imperative demands of the statute, petitioner failed in his proof, and the relief asked for must be denied. For these reasons, I concur in the judgment.